SUMMARY ORDER
Defendant-Appellant Angelica Vitug appeals from a decision of the United States District Court for the Southern District of New York (Wood, J.). We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Appellant argues that the district court improperly took into account counts of Vi-tug’s conviction which were reversed on venue grounds when recalculating the amount of loss for sentencing purposes. We find her argument without merit. See United States v. Juwa, 508 F.3d 694, 700 (2d Cir.2007) (“A sentencing court is not *834limited to considering only evidence of the convicted offense; it may take into account other relevant conduct and even acquitted conduct” (internal citations omitted)).
For the foregoing reason, the district court’s judgment is AFFIRMED.